DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-20 in the reply filed on 21 September 2022 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 September 2022.

Examiner Note
Regarding claim 10, examiner noted during review of the Specification ([0033]) and the Drawings (Fig 3B) that the innerliner/air impermeable compound layer is described/shown as being radially inward to the sealant compound layer but that claim 10 has the limitation of “a radially inner layer of a sealant compound and a radially outer layer of an air impermeable compound”. During an interview with attorney Katherine Smith on 26 October 2022, attorney agreed that the claim should be interpreted as “having a radially outer layer of a sealant compound and a radially inner layer formed of an air impermeable compound” and for the purposes of this office action, will be interpreted as such. However, appropriate correction to claim 10 to reflect this interpretation is required.

Drawings
The drawings are objected to for the following reasons:
Reference characters in Fig 2, 5A-B and 6 are difficult to read
[0033] and Fig 3 have the midportion of the composite layer as reference character “240” and the axially outer ends of the composite layer as “220”, while Fig 4 shows reference characters “220” and “240” in different positions
Fig 1, 5A-B are drawn in a way that it difficult to differentiate different components from each other
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composite layer with a volume ratio of 70% of the sealant compound and 30%  of the air impermeable compound ([0033]), does not reasonably provide enablement for a composite layer with a volume ratio in the range of 71-90% of the sealant compounds and 29-10% of the air impermeable compound.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. In particular, [0033] of the specification explicitly discloses that the composition of the dual strip can be 30-70% of the sealant compound and 70-30% of the air impermeable compound/innerliner, a range which excludes 71-90% sealant compound and 29-10% air impermeable compound.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10  recites two instances of "an air impermeable compound" on L3 and L5 of the claim. It is unclear whether these instances of “an air impermeable compound” are both referring to the same “an air impermeable compound” or different instances of “air impermeable compounds”. 
	Claim 12 recites the limitation that “there is no inner liner layer”; however, the specification consistently interchanges the use of “air impermeable layer” with “innerliner layer” ([0005, 0031-35]) and independent claim 10 requires the presence of the air impermeable layer, which means the innerliner layer must also exist in the claimed invention.
	For purposes of examination, claim 12 will be interpreted to read as “The tire of claim 10 wherein there is no separate inner liner layer besides that created by the dual layer strip”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10, 12-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Böhm (EP0007982).
Regarding claim 10, Böhm discloses a tire having:
a composite layer (“sealant composition” (21) and “cover layer” (22)) is located radially inward of a layer of ply (Fig 2),
wherein the composite layer has a first and second laterally outer end that is formed of a strip of an air impermeable compound (“cover layer” (22), Fig 2, C7 L14-19),
and the composite layer has a middle portion formed of a dual layer strip (C7 L33-39, in that the sealant composition and an air-impermeable innerliner can be coextruded) having a radially outer layer of a sealant compound (“sealant composition” (21), Fig 2),
and a radially inner layer formed of an air impermeable compound (“cover layer” (22), Fig 2 C7 L14-19).
Regarding claim 12, Böhm discloses all limitations of claim 10 as set forth above. Additionally, Böhm discloses that the tire can comprise of no separate innerliner besides that the air impermeable compound (C7 L39-51, in that the composite layer can be applied to the entire tire inner surface).
Regarding claim 13, Böhm discloses all limitations of claim 10 as set forth above. While Böhm does not explicitly disclose that the dual layer strip forming the middle portion of the composite layer has a volume ratio in the range of 70- 90% of the sealant compound and 30% to 10% of the air impermeable compound, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the volume ratio between the sealant compound and the air impermeable compound, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art absent of evidence of the criticality of the claimed values (see MPEP 2144.05(II)). One would have been motivated to optimize the volume ratio for the purpose of ensuring the sealant layer can perform the role of sealing tire punctures while minimizing tire weight.
Regarding claim 16, Böhm discloses all limitations of claim 10 as set forth above. Additionally, Böhm discloses that the middle portion of the composite layer extends from a first shoulder of the tire to a second shoulder of the tire (Fig 2).
Regarding claims 17, Böhm discloses all limitations of claim 10 as set forth above. While Böhm does not explicitly disclose that the thickness of the dual layer strip is in the range of 2 to 10 mm, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the dual layer strip thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art absent of evidence of the criticality of the claimed values (see MPEP 2144.05(II)). One would have been motivated to optimize the thickness for the purpose of ensuring the sealant layer can perform the role of sealing tire punctures while minimizing tire weight.
Regarding claims 18, Böhm discloses all limitations of claim 10 as set forth above. While Böhm does not explicitly disclose the axial width of the dual layer strip is in the range of 10 to 50 mm, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the axial width, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art absent of evidence of the criticality of the claimed values (see MPEP 2144.05(II)). One would have been motivated to optimize the axial width for the purpose of ensuring the sealant layer can perform the role of sealing tire punctures while minimizing the number of windings necessary, reducing production time.
Regarding claims 19, Böhm discloses all limitations of claim 10 as set forth above. While Böhm does not explicitly disclose that the thickness of the sealant layer of the dual layer strip is in the range of 3 to 6 mm, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the sealant thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art absent of evidence of the criticality of the claimed values (see MPEP 2144.05(II)). One would have been motivated to optimize the thickness for the purpose of ensuring the sealant layer can perform the role of sealing tire punctures while minimizing tire weight.
Regarding claims 20, Böhm discloses all limitations of claim 10 as set forth above. While Böhm does not explicitly disclose that the thickness of the air impermeable layer of the dual layer strip is in the range of .3 to 2mm, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the air impermeable layer thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05(II)). One would have been motivated to optimize the thickness for the purpose of ensuring the air impermeable layer can perform the role of preventing air from leaking out of the tire while minimizing tire weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Böhm (EP0007982) in view of Kudo (US20090320985).
	Regarding claim 11, Böhm discloses all limitations of claim 10 as set forth above. While Böhm does not explicitly disclose that the dual layer strip is spirally wound, it would have been obvious to one of ordinary skill in the art to do so, as Kudo, which is within the tire manufacturing art, teaches that a dual layer strip comprising two different materials can be used for spiral wrapping for the predictable result of building a tire member (Abstract, Fig 3-4).
	Regarding claim 14, Böhm discloses all limitations of claim 10 as set forth above. While Böhm does not explicitly disclose that the dual layer strip forming the middle portion of the composite layer is formed of two layers of spirally wound dual layer strips, it would have been obvious to one of ordinary skill in the art to do so, as Kudo, which is within the tire manufacturing art, teaches that a dual layer strip being spirally wrapped can have the strip overlap itself once (Fig 3-4, which would result in a composite layer comprising of two layers of strip) for the predictable result of building a tire member (Abstract, Fig 3-4).
	Regarding claim 15, Böhm discloses all limitations of claim 10 as set forth above. While Böhm does not explicitly disclose that the dual layer strip forming the middle portion of the composite layer is formed of no more than two layers of spirally wound dual layer strips, it would have been obvious to one of ordinary skill in the art to do so, as Kudo, which is within the tire manufacturing art, teaches that a dual layer strip being spirally wrapped can have the strip overlap itself once (Fig 3-4 which would result in a composite layer comprising of two layers of strip) for the predictable result of building a tire member (Abstract, Fig 3-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749